Order dismissing petition affirmed. The petitioner seeks through mandamus to compel tile respondent city manager to restore him to his position as wire inspector, in which position he had been a permanent employee with civil service status. On October 18, 1963, the petitioner tendered to his immediate superior a writing which stated, "Going home sick, will not sit by an open window with a cold. Therefore I will quit on Eri. Nov. 1, 1963. Dave.” On October 21, 1963, at the request and direction of the city manager, the petitioner’s resignation was accepted in writing by the Commissioner of Public Works. The petitioner appeals from the dismis*761sal of his petition by a judge of the Superior Court, There was no error. The note of October 18, 1963, was an effective resignation under Gr. L. c. 31, § 18. Its acceptance determined the rights of the parties, and the petitioner thus is not entitled to the issuance of the writ. Warner v. Selectmen of Amherst, 326 Mass. 435, 438 — 439.
Francis B. Kenney for the petitioner. Henry P. Grady, Assistant City Solicitor, for the respondent.